IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00313-CV

             IN THE INTEREST OF E.M. AND J.M., CHILDREN


                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 13-001081-CV-85


                                       ORDER


      The Department of Family and Protective Services has filed a Motion to Exceed

Word Limit on the Brief of Appellee. The Department requests permission to exceed

the word limit for its responsive brief by 12,126 words. This exceeds the maximum

word limit of 27,000 words allowed for one party for all of its briefs in a proceeding. See

TEX. R. APP. P. 9.4(i)(2)(B). The Department contends the motion is necessary because

the Department is responding to both appellant mother’s and appellant father’s briefs.

      The Department’s motion is granted. We remind the Department that it will not

be able to respond further in this proceeding without prior permission of the Court or

an express order of the Court.



                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed January 22, 2015




In the Interest of E.M. and J.M., Children   Page 2